                  Case 2:19-cr-00019-TLN Document 71 Filed 08/28/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00019 TLN
12                                     Plaintiff,         STIPULATION REGARDING SPECIAL
                                                          CONDITIONS OF SUPERVISED RELEASE;
13                           v.                           ORDER
                                                          DATE: August 27, 2020
14   MOSAB MOHAMMAD SALMAN AL                             TIME: 9:30 a.m.
     HARASEES,                                            COURT: Hon. Troy L. Nunley
15
                                       Defendant.
16

17
                                                    BACKGROUND
18
             On August 27, 2020, defendant Mosab Mohammad Salman Al Harasees was sentenced to 30
19
     months incarceration, payment of the special assessment, forfeiture of firearms, and a 24 month term of
20
     supervised release, if he is not deported to his native country.
21
                                                    STIPULATION
22
             The United States of America, by and through its counsel of record, and defendant, by and
23
     through defendant’s counsel of record, hereby stipulate as follows:
24
             1.      The Court ordered special conditions as part of the defendant’s term of supervised
25
     release, if he is not deported.
26

27 / / /

28 / / /

       STIPULATION REGARDING HEARING                       1
                Case 2:19-cr-00019-TLN Document 71 Filed 08/28/20 Page 2 of 4


 1         2.      The special conditions attached in Exhibit A and prepared by the United State Probation

 2 Officer are appropriate and should be incorporated into the defendant’s judgment and commitment.

 3

 4         IT IS SO STIPULATED.

 5

 6
     Dated: August 27, 2020                                 MCGREGOR W. SCOTT
 7                                                          United States Attorney
 8
                                                            /s/ HEIKO P. COPPOLA
 9                                                          HEIKO P. COPPOLA
                                                            Assistant United States Attorney
10

11
     Dated: August 25, 2020                                 /s/ MARK REICHEL
12                                                          MARK REICHEL
13                                                          Counsel for Defendant
                                                            MOSAB MOHAMMAD
14                                                          SALMAN AL HARASEES

15

16                                         FINDINGS AND ORDER

17         1.      The Court adopts the stipulation of the parties above.

18         2.      Further, the Court specifically finds that the special conditions found in Exhibit A are

19 appropriate and should be included in the defendant’s judgment and commitment.

20
                                     th
21 IT IS SO FOUND AND ORDERED this 27 day of August, 2020.

22

23

24
                                                                    Troy L. Nunley
25                                                                  United States District Judge
26

27

28

      STIPULATION REGARDING HEARING                     2
       Case 2:19-cr-00019-TLN Document 71 Filed 08/28/20 Page 3 of 4


                                         EXHIBIT A


     SPECIAL CONDITIONS

1.   The defendant shall submit to the search of her person, property, home, and vehicle by a
     United States probation officer, or any other authorized person under the immediate and
     personal supervision of the probation officer, based upon reasonable suspicion, without a
     search warrant. Failure to submit to a search may be grounds for revocation. The defendant
     shall warn any other residents that the premises may be subject to searches pursuant to this
     condition.

2.   As directed by the probation officer, the defendant shall participate in a program of
     outpatient mental health treatment.

3.   The defendant shall follow all lawful directives of Immigration and Customs Enforcement
     officials in the determination of his legal status in the United States.



     STANDARD CONDITIONS

1.   You must report to the probation office in the federal judicial district where you are
     authorized to reside within 72 hours of release from imprisonment, unless the probation
     officer instructs you to report to a different probation office or within a different time frame.

2.   After initially reporting to the probation office, you will receive instructions from the Court
     or the probation officer about how and when you must report to the probation officer, and
     you must report to the probation officer as instructed.

3.   You must not knowingly leave the federal judicial district where you are authorized to
     reside without first getting permission from the Court or the probation officer.

4.   You must answer truthfully the questions asked by the probation officer.

5.   You must live at a place approved by the probation officer. If you plan to change where
     you live or anything about your living arrangements (such as the people you live with), you
     must notify the probation officer at least 10 days before the change. If notifying the
     probation officer in advance is not possible due to unanticipated circumstances, you must
     notify the probation officer within 72 hours of becoming aware of a change or expected
     change.
       Case 2:19-cr-00019-TLN Document 71 Filed 08/28/20 Page 4 of 4


6.   You must allow the probation officer to visit you at any time at your home or elsewhere,
     and you must permit the probation officer to take any items prohibited by the conditions of
     your supervision that he or she observes in plain view.

7.   You must work full time (at least 30 hours per week) at a lawful type of employment,
     unless the probation officer excuses you from doing so. If you do not have full-time
     employment, you must try to find full-time employment, unless the probation officer
     excuses you from doing so. If you plan to change where you work or anything about your
     work (such as your position or your job responsibilities), you must notify the probation
     officer at least 10 days before the change. If notifying the probation officer at least 10 days
     in advance is not possible due to unanticipated circumstances, you must notify the
     probation officer within 72 hours of becoming aware of a change or expected change.

8.   You must not communicate or interact with someone you know is engaged in criminal
     activity. If you know someone has been convicted of a felony, you must not knowingly
     communicate or interact with that person without first getting the permission of the
     probation officer.

9.   If you are arrested or questioned by a law enforcement officer, you must notify the
     probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device,
    or dangerous weapon (i.e., anything that was designed, or was modified for, the specific
    purpose of causing bodily injury or death to another person, such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a
    confidential human source or informant without first getting the permission of the Court.

12. If the probation officer determines that you pose a risk to another person (including an
    organization), the probation officer may require you to notify the person about the risk and
    you must comply with that instruction. The probation officer may contact the person and
    confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of
    supervision.
